Case:20-01947-jwb Doc #:321 Filed: 09/18/2020 Page 1of2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In re:
Chapter 11
BARFLY VENTURES, LLC, et ai,’ Case No. 20-01947-jwb
Hon. James W. Boyd
Debtors.
| Joint Administration
CERTIFICATE OF SERVICE

The undersigned certifies that on September 18, 2020, a copy of the documents listed below
were served by CM/ECF and also by first class mail to the following parties listed on the attached:

ORDER GRANTING DEBTORS’ MOTION TO SHORTEN OBJECTION PERIOD
AND FOR EXPEDITED HEARING REGARDING DEBTORS’ MOTION TO EXTEND
TIME WITHIN WHICH UNEXPIRED LEASES OF NONRESIDENTIAL REAL
PROPERTY MAY BE ASSUMED OR REJECTED

DEBTORS’ MOTION TO EXTEND TIME WITHIN WHICH UNEXPIRED LEASES
OF NONRESIDENTIAL REAL PROPERTY MAY BE ASSUMED OR REJECTED

Dated: September 18, 2020 WARNER NORCROSS + JUDD LLP

/s/ Rozanne M. Giunta

Rozanne M. Giunta (P29969)
Elisabeth M. Von Eitzen (P70183)
Stephen B. Grow (P39622)

150 Ottawa Avenue, NW, Ste. 1500
Grand Rapids, Michigan 49503
Telephone: (616) 752-2000

Counsel to the Debtors

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
09/18/2020 Page 2 of 2

321 Filed:

20-01947-jwb Doc#

Case

 

 

 

 

Parties for Service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lee Shore-Lemon Wheeler Building 50 Louis Street NW, Suite 600 Grand Rapids MI! 49503
50 Commerce Building, LLC 35 Oakes Street, Suite 400 Grand Rapids MI 49503
A&G Partnership, LLC 117 Center Street East Lansing MI 48823
lonia Ventures, LLC 80 Ottawa Avenue, NW, Suite 415 Grand Rapids MI 49503
Liberty Maynard LLC 30100 Telegraph Rd, Suite 220 Bingham Farms MI 48205
HC Woodward, LLC 5000 Kendrick St Grand Rapids MI 49512
HC Woodward, LLC 477 Lake Park Birmingham Mi 48009
JK East Beltline Real Estate 13405 West Star Drive, Suite 2 Shelby Township MI 48315
Greenen Dekock Properties, LLC 12 West 8th Street #250 Holland MI 49423
6280 LLC 47 S Pennysivania St, 10th Floor Indianapolis IN 46204
GTW Depot, LLC 200 West Michigan, Suite 201 Kalamazoo MI 49007
Project Oscar, LLC 10340 N 84th St Omaha NE 68122
Project Oscar, LLC 11422 Miracle Hills Drive, Suite 400 Omaha NE 68154
CIP Administrative, LLC Paul Hastings LLP Attn: Matthew M. Murphy 71S. Wacker Drive, Suite 4500 {Chicago IL 60622
Office of the US Trustee Michael V. Maggio The Ledyard Building, 2nd Fl. 125 Ottawa NW, Suite 200R Grand Rapids Mi 49503
Office of the US Trustee Dean E. Rietberg The Ledyard Building, 2nd Fi. 125 Ottawa NW, Suite 200R Grand Rapids MI 49503
Sugar Felsenthal Grais & Helsinger LLP Michael Aaron Brandess 30 N. La Saile St., Suite 3000 Chicago IL 60602-3481
Jaffe Raitt Heuer & Weiss PC Paul R. Hage 27777 Franklin Road Suite 2500 Southfield Mi 48034
Jaffe Raitt Heuer & Weiss PC Judith Greenstone Miller 27777 Franklin Road Suite 2500 Southfield MI 48034
Sugar Felsenthal Grais & Helsinger LLP Elizabeth B. Vandesteeg 30 N. La Salle St., Suite 3000 Chicago IL 60602-3481

 

 
